DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-4 are pending.  Examiner acknowledges Applicant’s amendments to claims 1-4.

Drawings
The drawings were received on 12/30/21.  These drawings are not acceptable to Examiner and have not been entered as Figure 1 is a prior art drawing as filed by Applicant and cannot be changed.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” .

Specification
The amendment filed 12/30/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Applicant has amended Figure 1 to remove the “Prior Art” label and has amended the specification to reflect this.  However, the specification and drawings as originally filed specifically speak to and disclose Figure 1 as prior art.  The specification, as originally filed, discloses the drawbacks with regard to the use of the reinforcement bushing which is not a part of the discussion of the invention of the instant invention (see page 7, lines 8-19 and page 10, lines 7-20).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art Figure 1 of the instant application.

With regard to claim 1, the instant application prior art Figure 1 discloses a fitting for connecting pipes to hydraulic or pneumatic components or for connecting pipes together comprising:
a fitting body (at 1) provided with a male thread (at 1d) adapted to be engaged by a female thread (at 2b) of a locking nut (at 2);
an ogive (at 3) being interposed between said locking nut and the fitting body; and
a sealing gasket (at 4) being provided between said ogive and said fitting body, said ogive being adapted to adhere to the external surface of a pipe to be connected, wherein said locking nut has an internal taper (at 2a) to deform, during the tightening action, said ogive and produce a constriction thereof on the pipe to be connected (page 6, lines 24-28 of the instant application).

With regard to claim 2, the instant application prior art Figure 1 discloses wherein said locking nut (at 2) deforms, as a consequence of the screwing onto said body, an end of said ogive that adheres to said pipe to be connected, deforming it (page 6, lines 24-26 of the instant application).



As best understood by Examiner, with regard to claim 4, the instant application prior art Figure 1 discloses wherein at the end of the tightening process an inside diameter of said ogive in the vicinity of the sealing gasket, when pressure of the locking nut is applied thereto, is constant (wherein an inside diameter of the ogive would be constant as the bushing in the prior art Figure 1 would provide an even surface for the ogive to press against).

Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive.
With regard to claims 1-4, Applicant argues that Figure 1 of the instant application has been amended to remove reference to being “Prior Art” and that the specification has also amended and therefore, Figure 1 cannot be utilized as prior art for the rejection of claims 1-4.
Examiner disagrees.
As originally filed by Applicant, Figure 1 of the drawings and the disclosure of the specification disclose that Figure 1 is a prior art figure and that Applicant’s invention of the instant application is different from Figure 1.  In particular, Figure 1 of the instant application includes a reinforcement bushing that is not included in Applicant’s invention.  Also, Applicant’s disclosure of the invention of the instant application speaks 
Applicant should note MPEP 2129(I) where a statement by Applicant in the specification identifying “prior art” is an admission which can be relied upon for both anticipation and obviousness determinations.  As such, Figure 1 from Applicant’s original disclosure can be relied upon for the above rejection and Figure 1 discloses the limitations of claims 1-4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FANNIE KEE whose telephone number is (571)272-1820. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.K./Examiner, Art Unit 3679                                                                                                                                                                                            
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679